NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1746-16T1

IRINA DOLGOVA,

              Plaintiff-Appellant,

v.

CITY PLACE AT THE PROMENADE,
PROMENADE AT EDGEWATER CONDO,
CHARMING CHARLIE, JLL, INC.,
a/k/a JONES LANG LASALLE, INC.
and L. PERES & ASSOCIATES, INC.,

              Defendants-Respondents,

and

CITY PLACE AT THE PROMENADE,
and CHARMING CHARLIE, INC.,

              Defendant/Third-Party
              Plaintiff-Respondent,

v.

PLESCIA ROOFING, INC.,

          Third-Party
          Defendant-Respondent.
_____________________________________

              Argued May 17, 2018 – Decided June 18, 2018

              Before Judges Simonelli and Haas.
          On appeal from Superior Court of New Jersey,
          Law Division, Bergen County, Docket No.
          L-8680-14.

          Patrick M. Metz argued the cause for appellant
          (Dario,   Albert,   Metz   &   Eyerman,   LLC,
          attorneys; Patrick M. Metz, on the brief).

          John J. Megjugorac argued the cause for
          respondents   The   Promenade   at   Edgewater
          Condominium Association, Inc., i/s/a "City
          Place at the Promenade and Promenade at
          Edgewater Condo," and L. Peres & Associates,
          Inc. (Haworth Rossman & Gerstman, LLC,
          attorneys; Abigail Rossman and Rachel Trauner,
          on the brief).

          John J. Megjugorac argued the cause for
          respondents Jones Lang Lasalle Americas Inc.,
          s/h/a Jll, Inc., a/k/a Jones Lang Lasalle,
          Inc. and Rreef America Reit II Corp. HH
          (Haworth Rossman & Gerstman LLC, attorneys;
          Abigail Rossman, on the brief).

          Jeanne O. Marino argued the cause for
          respondent Plescia Roofing, Inc. (Harwood
          Lloyd, LLC, attorneys; Jeanne O. Marino, on
          the brief).

PER CURIAM

     We have been advised following oral argument that this matter

has been amicably adjusted and the parties have stipulated to the

dismissal of this appeal.   Accordingly, the appeal is dismissed

with prejudice and without costs.




                                2                          A-1746-16T1